Citation Nr: 1513598	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.S.

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from October 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously denied the Veteran's claims in March 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC), which issued an order in September 2013 granting a Joint Motion for Remand to consider whether the Veteran's diabetes mellitus might have manifested within one year following his separation from service.  The Board remanded the claims in May 2014 for VA examinations and opinions. 

The Board has reviewed the Veterans Benefits Management System (VBMS), and Virtual VA claims files.

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is associated with the claims file.

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy is REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not etiologically related to his active service.

2.  The Veteran's ulnar nerve neurometric testing results and symptoms of tingling and numbness in the bilateral hands, joint pain in the fingers of both hands, and right shoulder pain are not etiologically related to his active service or proximately due to or chronically aggravated by service-connected disability and did not manifest to a compensable degree within a presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in June 2008.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  While the record does not appear to contain records of the Veteran's reported cervical fusion in either 1988 or 1998, reported hospitalizations for hypoglycemic reactions in 2006, 2007, and 2008, or reported trigger finger surgeries in 2006 and 2010, the Veteran did not identify the treatment providers or indicate that the records contain any favorable evidence regarding his claims for service connection for diabetes mellitus and bilateral upper extremity peripheral neuropathy.    See December 2009 VA Diabetes Examination; January 2010 VA Treatment Records.  Further, the record contains a letter from the physician who had been treating the Veteran's diabetes mellitus that reviews the Veteran's recent relevant medical history, but does not indicate that any hospitalizations or finger surgeries were relevant to the diagnosis of the Veteran's diabetes mellitus.  See February 2011 Dr. Sutton Letter.  As the Veteran has not identified any other evidence not already of record; the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty obtain a medical examination or opinion when required.  The Veteran underwent VA examinations in December 2009 that addressed his diabetes mellitus and any peripheral neuropathy.  The examinations and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the December 2009 VA examiner stated that the Veteran's treatment records were silent for any diagnosed upper or lower extremity neuropathy, during the examination the Veteran denied having had any symptoms in the bilateral lower extremities.  Further, in January 2010 VA treatment records, contain only a differential diagnosis, and Dr. Sutton indicated in February 2012 that the Veteran only possibly had neuropathy.  

The Board acknowledges that, despite the directive in its May 2014 Remand, the Veteran was not provided an additional VA examination to clarify his diagnoses, VA attempted several times to schedule the Veteran for a VA examination and provide him with a Disability Benefits Questionnaire (DBQ) to be filled out by a private physician.  See July 2014 Report of General Information (reporting that the VA facility was too far away, but he would do his best to have the DBQ completed); August 2014 Report of General Information (reporting that he did not plan to have a private physician fill out the DBQ and did not think it would help his claim); December 2014 Waiver (asking that the claims be sent immediately to the Board).

The Board notes that the duty to assist is a two-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

The Veteran's January 2012 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (2014).  

With regard to peripheral neuropathy, VA recently amended its regulations, effective September 6, 2013, regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 - 54766 (Sept. 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Diabetes Mellitus.

The Veteran contends that his diabetes mellitus was caused by conceded herbicide exposure and manifested within one year after his separation from service.  See February 2015 Appellate Brief.

The record contains conflicting evidence regarding whether the Veteran's diagnosed diabetes mellitus is type I, or type II.  See September 1972 Quinn and Ramstad Clinic Treatment Records (reporting sudden onset of symptoms, including having lost 15 pounds in the three preceding weeks, in August 1972, resulting in hospitalization and a diagnosis of diabetes mellitus); March 2007 Stephens Family Practice Treatment Records (listing a past medical history of type I diabetes mellitus); December 2009 VA Examination (diagnosing type II diabetes mellitus); January 2010 VA Treatment Records (diagnosing type I versus type II diabetes mellitus); February 2012 Dr. Sutton Letter (stating that recent lab studies show very minimal insulin production, consistent with type I diabetes mellitus, and that the Veteran has had type I diabetes mellitus for 30 years).

An accurate diagnosis is necessary in order for the Board to fully adjudicate the Veteran's claim.  As in-service herbicide exposure has been conceded, if the Veteran has type II diabetes mellitus, he is entitled to presumptive service connection on that basis; however, if he has type I diabetes mellitus, he is not entitled to that presumption.  

While the evidence currently in the Veteran's claims file appears to be in equipoise regarding his diagnosis, and the Veteran requested that the Board resolve all reasonable doubt in his favor to find that he has type II diabetes mellitus, the Board lacks the medical expertise to determine whether the Veteran has type I or type II diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

As noted above, the Veteran was offered, but refused, an examination at a VA facility and an examination by a private physician of his choosing.  He stated that he did not intend to obtain the necessary information and did not think it would help his case, and then asked that his appeal be sent immediately to the Board for adjudication.  See August 2014 Report of General Information; December 2014 Waiver.

Consequently, based on the evidence currently of record, the Board finds that the preponderance of the evidence weighs against entitlement to presumptive service connection based on conceded in-service herbicide exposure.

While diabetes mellitus, regardless of type, is eligible for presumptive service connection as a chronic disease, the record lacks a competent, credible, and probative medical opinion regarding whether any diabetes mellitus manifested to a compensable degree between October 1969 and October 1970.  The Board does not have the medical expertise to make that determination, and, as noted above, the Veteran refused any VA examinations and indicated that he did not plan to obtain the necessary information.  Colvin, 1 Vet. App. at 175.

Based on the current record, however, the evidence does not appear to be in equipoise regarding this issue.  The record lacks competent, credible, and probative evidence that any diabetes, whether type I or type II, manifested to a compensable degree in service or within one year after the Veteran's October 1969 separation from service, or that continuity of symptomatology since service exists.  See 38 C.F.R. § 3.303(a), (b), 3.307, 4.119, Diagnostic Code 7913 (2014).  Medical Board and Separation Examinations are silent for any diagnosis of diabetes mellitus, and a December 1969 VA examination found no neurological or endocrine issues.  See September 1969 Medical Board Examination; September 1969 Separation Examination; December 1969 VA Examination.  Moreover, private treatment records reveal that the Veteran reported a sudden onset of symptoms-losing 15 pounds in three weeks-in August 1972, several years after his October 1969 separation from active service.  September 1972 Quinn and Ramstad Clinic Treatment Records; see also Transcript of Record p. 7 (reporting that onset may have been one and a half or two years after separation).  

The Veteran is also not entitled to direct service connection because the record does not appear to contain competent, credible, and probative evidence that his diabetes mellitus is otherwise etiologically related to his active service as a cook.  

While the December 2009 VA examiner failed to provide an opinion regarding whether the Veteran's diabetes mellitus was otherwise etiologically related to his active service, the December 2009 VA examiner diagnosed the Veteran with type II, not type I, diabetes mellitus after being informed that herbicide exposure was conceded.  The Veteran will therefore not be prejudiced by this omission, as, if not for the conflicting diagnoses provided by the Veteran's private treatment providers, the December 2009 VA examiner's findings would have entitled him to presumptive service connection based on in-service herbicide exposure.

The Veteran refused a VA or private examination that could have provided an etiological opinion regarding direct service connection, and the Board does not have the medical expertise to make a medical determination regarding the etiology of the Veteran's diabetes mellitus, whether type I or type II.  Further, no other evidence of record appears to indicate that the Veteran's diabetes mellitus is otherwise etiologically related to his active service.  The evidence is therefore not in equipoise, and it is not necessary to resolve all reasonable doubt in the Veteran's favor.  

The Veteran is also not entitled to service connection on a secondary basis, as no competent, credible, and probative evidence of record appears to indicate, and the Veteran does not appear to have asserted, that his diabetes mellitus, whether type I or type II, is proximately due to or chronically aggravated by his service-connected lumbar strain.

While the Veteran believes that he has type II, and not type I, diabetes mellitus, and that it manifested within one year after his separation from service or is otherwise etiologically related to his service, he is not competent to provide a medical diagnosis or nexus opinion in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The issues are medically complex, involving several systems in the body, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).

Accordingly, the preponderance of the evidence weighs against granting service connection for diabetes mellitus.

B.  Upper Extremity Peripheral Neuropathy.

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities due to his diabetes mellitus.  See December 2009 VA Examinations.

It is unclear from the record whether the Veteran has peripheral neuropathy of the bilateral upper extremities.  The Veteran's complaints of right shoulder pain were diagnosed in December 2002 as bursitis, and in October 2005, he reported that his right shoulder pain had been present ever since a cervical fusion surgery years prior.  See December 2002 and October 2005 Stephens Family Practice Treatment Records.  While March 2007 Stephens Family Practice treatment records indicate a past medical history of diabetic neuropathy and a diagnosis of peripheral neuropathy, a physical examination during the Veteran's December 2009 VA examinations found normal motor and sensory function in the bilateral upper extremities, with normal monofilament testing and no muscle wasting or atrophy.  The Veteran complained of numbness in his bilateral hands that came and went, but was not severe, and he had not sought any treatment for these symptoms.  See December 2009 VA Examinations.  The December 2009 VA examiner determined that the Veteran's symptoms were best characterized as paresthesias of the small nerves involving the hands, and ultimately opined that it would require resort to mere speculation to state that the Veteran had peripheral neuropathy.  The rationale was that treatment records were silent for any diagnosis of peripheral neuropathy, the Veteran was not diagnosed with neuropathy in January 2006 after complaining of occasional tingling in his hands, and he was not undergoing any treatment for his symptoms.  Further, in a February 2012 letter, Dr. Sutton stated only that a recent nerve conduction study "was concerning for possible [ulnar] neuropathy."

As noted above, the Veteran refused an additional VA or private examination that could have resolved the conflicting evidence in the record regarding his diagnosis, and the Board lacks the medical expertise to provide the necessary diagnosis.  Colvin, 1 Vet. App. at 175.

Regardless, the Veteran is not entitled to presumptive service connection as a chronic disease.  The record lacks competent, credible, and probative evidence that he began experiencing these symptoms in service or within one year after his October 1969 separation from service.  His STRs, including his September 1969 separation examination and September 1969 Medical Board Examination are silent for any complaints of tingling or numbness of the bilateral upper extremities, and the Veteran's December 1969 VA examination found no nervous system abnormalities and normal range of motion, with no evidence of atrophy, deformity, or loss of motor power in the bilateral upper extremities.  Further, as noted above, a physical examination during the Veteran's December 2009 VA examinations found normal motor and sensory function in the bilateral upper extremities, with normal monofilament testing and no muscle wasting or atrophy.

He is also not entitled to service connection on a direct basis, because the record also lacks competent, credible, and probative evidence that the Veteran's current symptoms are etiologically related to an in-service injury, event, or disease.  Despite the Veteran's conceded in-service herbicide exposure, the December 2009 VA examiner did not opine that the Veteran's reported symptoms were related to an in-service injury, event, or disease.  Further, January 2010 VA treatment records reveal a differential diagnosis of diabetes mellitus, neck surgery, and trigger finger surgeries, and Dr. Sutton indicated in his February 2012 letter that the Veteran's symptoms "may be associated with his diabetes," not any specific in-service injury, event, or disease.  Moreover, the Veteran reported that his right shoulder pain began after his cervical fusion surgery several years prior.  See October 2005 Stephens Family Practice Treatment Records.

While the December 2009 VA examiner did not provide a clear opinion regarding direct service connection and did not appear to provide an opinion regarding whether the Veteran's symptoms manifested within one year after his separation from service or his last exposure to herbicides, the Veteran will not be prejudiced.  The Board reiterates that STRs are silent for any neurological symptoms within a year after his service in the Republic of Vietnam, no other medical evidence of record appears to suggest that his symptoms began in service or within a presumptive period and, moreover, the Veteran does not appear to have asserted that his symptoms began in service or within a presumptive period, and he refused an additional VA or private examination.  

Finally, he is not entitled to service connection on a secondary basis.  While the record contains competent, credible, and probative evidence that the Veteran's symptoms may be associated with his diabetes mellitus, the Board has denied service connection for diabetes mellitus.  Therefore, to the extent that the December 2009 VA examiner's opinions regarding secondary service connection are inadequate, the Veteran will not be prejudiced.

While the Veteran believes that he has peripheral neuropathy of the bilateral upper extremities that manifested in service or during a presumptive period or is otherwise etiologically related to an in-service injury, event, or disease, he is not competent to provide a medical diagnosis or nexus opinion in this case.  Jandreau, 492 F.3d at 1377, 1377 n.4.  The issues are medically complex, involving several systems in the body, and require specialized knowledge and experience.  See Woehlaert, 21 Vet. App. at 462.

Accordingly, the preponderance of the evidence weighs against granting service connection for peripheral neuropathy of the bilateral upper extremities.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.


REMAND

During his January 2012 Travel Board hearing, the Veteran asserted that he has a neurological problem in the right hip area, which he believes is secondary to his service-connected lumbar spine disability.  See Transcript of Record p. 17.

The December 2009 VA examiner was not asked to opine regarding whether any neurological symptoms involving the bilateral lower extremities were proximately due to or chronically aggravated by the Veteran's service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2009 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any peripheral neuropathy of the bilateral lower extremities.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file and describe any disability and functional impairment in detail.   

The examiner MUST provide an opinion, based on evidence in the record and the Veteran's lay statements, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current peripheral neuropathy of the bilateral lower extremities is etiologically related to an in-service injury, event, or disease, including an in-service injury while shoveling snow;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current peripheral neuropathy of the bilateral lower extremities manifested to a compensable degree within one year after the Veteran's last conceded exposure to herbicides;

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current peripheral neuropathy of the bilateral lower extremities is proximately due to or, in the alternative, chronically aggravated beyond its natural progression by service-connected disability.  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


